DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 26 April 2021), Claims 1-20 are pending.
Based on the current set of claims (Claims, 26 April 2021), Claim 1 and Claim 11 are amended and said amendments are narrowing; however, the subject matter of said amendments is not supported by the Specification.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The newly amended subject matter, namely “without replacing with the RNA configuration of the acceptable cell”, is not supported by the Specification of the current application or the Specification of the provisional application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and Claim 11, said claims are unclear because Applicant appears to recite to contradicting steps being performed on the “RNA configuration”.  First, Applicant 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindheimer et al. (US 20200267632 A1 using the provisional filing date of 05 April 2018 corresponding to U.S. Provisional Application No. 62/653,082; hereinafter referred to as “Lindheimer”) in view of Liu et al. (US 20210067945 A1; hereinafter referred to as “Liu”).
Regarding Claim 1, Lindheimer discloses a user equipment (UE) comprising: 
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (¶194-200 & Fig. 15, Lindheimer discloses a wireless device comprising a readable storage medium storing instructions); and 
at least one processor coupled to the one or more non-transitory computer-readable media (¶194-200 & Fig. 15, Lindheimer discloses a wireless device comprising a processor to execute the instructions stored on the readable storage medium), the at least one processor is configured to execute the computer-executable instructions to: 
receive, from a cell, a radio access network (RAN) notification area (RNA) configuration (¶29 & Fig. 15 | Application 62/653,082: 6:21-7:31, Lindheimer discloses receiving, by a wireless device from a network node 1560 of a Next Generation Radio access network (NG-RAN), of a radio access network (RAN) notification area configuration), when the UE is in a radio resource control inactive (RRC_INACTIVE) state (¶28-29 | Application 62/653,082: 6:21-7:31, Lindheimer discloses that the RNA configuration occurs while the wireless device is in RRC_INACTIVE mode); and 
¶29 | Application 62/653,082: 6:21-7:31, Lindheimer discloses that the RNA configuration is updated when the wireless device performs a cell reselection to a cell that does not belong to the configured RNA.  Examiner correlates an update to RNA as a discarding/deletion of RNA because parameters within the original RNA configuration are changed) when the UE finds and camps on an acceptable cell (¶14 & ¶127 | Application 62/653,082: 24:15-19, Lindheimer discloses transitioning to RRC_IDLE when reselecting to a new cell).
	However, Lindheimer does not explicitly disclose without replacing with the RNA configuration of the acceptable cell.
	Liu teaches without replacing with the RNA configuration of the acceptable cell (¶104 & Fig. 3 (310->380), Liu teaches not replacing, by the UE in inactive mode, merged RNA information by reusing the merged RNA information passed from a source/anchor cell to a target/neighbor cell).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer by not replacing with the RNA configuration of the acceptable cell as taught by Lindheimer because the throughput of the radio access network (RAN) is improved by not sending multiple notifications of RNA information for previously reselected cells (Liu, ¶4).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 1.
Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindheimer in view of 3GPP (3GPP Technical Specification 36.304, User Equipment (UE) .
Regarding Claim 2, Lindheimer in view of Liu discloses the UE of claim 1.
However, Lindheimer in view of Liu does not explicitly disclose the at least one processor is further configured to execute the computer-executable instructions to: transition to a first sub-state of the RRCINACTIVE state when the UE does not find any suitable cell during a cell reselection evaluation process; and attempt to find a suitable cell that is configured in the RNA configuration when the UE is in the first sub-state of the RRCINACTIVE state.
3GPP teaches the at least one processor is further configured to execute the computer-executable instructions to: 
transition to a first sub-state of the RRCINACTIVE state when the UE does not find any suitable cell during a cell reselection evaluation process (§5.2.2 States and State Transitions in Idle Mode, 3GPP teaches transitioning to a "any cell selection" state when the cell reselection process yields no suitable cell found); and 
attempt to find a suitable cell that is configured in the RNA configuration when the UE is in the first sub-state of the RRCINACTIVE state (Pg. 11, §4 General Description of Idle Mode, §4.1 Overview, 3GPP teaches that the UE will attempt to find a cell belonging to the configured RNA if the first reselection failed due to the cell not belonging to the tracking area where the UE is registered).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Liu by transition[ing] to a first sub-state of the RRCINACTIVE state when the UE does not find any suitable cell during a cell reselection 3GPP, Pg. 6, §1 Scope).
Regarding Claim 3, Lindheimer in view of Liu in further view of 3GPP discloses the UE of claim 2.
3GPP further teaches the at least one processor is further configured to execute the computer-executable instructions to: 
receive, via one of system information from a camped cell and dedicated signaling of the cell, a priority order used in the cell reselection evaluation process (Pg. 22, §5.2.4 Cell Reselection Evaluation Process, §5.2.4.1 Reselection Priorities Handling, 3GPP teaches receiving, by the UE via dedicated signalling, cellReselectionPriority).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Liu by receiving, via one of system information from a camped cell and dedicated signaling of the cell, a priority order used in the cell reselection evaluation process as taught by 3GPP because adherence to 3GPP technical specification will improve interoperability with other devices adhering to the same protocol (3GPP, Pg. 6, §1 Scope).
Regarding Claim 4, Lindheimer in view of Liu in further view of 3GPP discloses the UE of claim 2.
3GPP further teaches the at least one processor is further configured to execute the computer-executable instructions to: ignore the priority order when a timer in the UE expires Pg. 23, §5.2.4 Cell Reselection Evaluation Process, §5.2.4.1 Reselection Priorities Handling, 3GPP teaches deleting priorities provided by dedicated signaling when the validity time of dedicated priorities expires).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Liu in further view of 3GPP by ignoring the priority order when a timer in the UE expires as taught by 3GPP because adherence to 3GPP technical specification will improve interoperability with other devices adhering to the same protocol (3GPP, Pg. 6, §1 Scope).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 2.
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 3.
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 4.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindheimer in view of Liu in view of 3GPP in further view of Jung et al. (US 20200045593 A1 using the foreign priority date of 03 August 2018 corresponding to KR-10-2018-0090911; hereinafter referred to as “Jung”).
Regarding Claim 5, Lindheimer in view of Liu in further view of 3GPP discloses the UE of claim 2.
However, Lindheimer in view of Liu in further view of 3GPP does not explicitly disclose the at least one processor is further configured to execute the computer-executable instructions to: transition to a second sub-state of the RRCINACTIVE state when the UL finds a suitable cell that is configured in the RNA configuration; and trigger an RNA update procedure.
§5.2.2 States and State Transitions in Idle Mode, 3GPP teaches transitioning to a "Camped Normally" state when the cell reselection process yields a suitable state).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Liu in further view of 3GPP by transition[ing] to a second sub-state of the RRCINACTIVE state when the UL finds a suitable cell that is configured in the RNA configuration as taught by 3GPP because adherence to 3GPP technical specification will improve interoperability with other devices adhering to the same protocol (3GPP, Pg. 6, §1 Scope).
However, Lindheimer in view of Liu in further view of 3GPP does not explicitly disclose trigger[ing] an RNA update procedure.
Jung teaches trigger an RNA update procedure (¶525, Jung teaches triggering a RNA update procedure when in a camped normally state).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Liu in further view of 3GPP by triggering an RNA update procedure as taught by Jung because there is an improvement in providing wireless data traffic in commercialized 4G and 5G networks (Jung, ¶3-4).
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 5.
Claims 6-7 and 16-17  are rejected under 35 U.S.C. 103 as being unpatentable over Lindheimer in view of Liu in view of 3GPP in further view of 3GPP (3GPP, 3GPP Technical .
Regarding Claim 6, Lindheimer in view of Liu in further view of 3GPP discloses the UE of claim 2.
However, Lindheimer in view of Liu in further view of 3GPP does not explicitly disclose the at least one processor is further configured to execute the computer-executable instructions to: receive, from the cell, a periodic RNA update timer; and stay in the first sub-state of the RRC_INACTIVE state when the UE is in the first sub- state and the periodic RNA update timer expires.
3GPP teaches the at least one processor is further configured to execute the computer-executable instructions to: 
receive, from the cell, a periodic RNA update timer (Pg. 39, §9.2.2. Mobility in RRC_INACTIVE, §9.2.2.1 Overview, 3GPP2 teaches receiving, by the UE from the NG-RAN node, a periodic RNA Update timer); and 
stay in the first sub-state of the RRC_INACTIVE state when the UE is in the first sub- state and the periodic RNA update timer expires (Pg. 39, §9.2.2. Mobility in RRC_INACTIVE, §9.2.2.1 Overview, 3GPP2 teaches that the expiration of the periodic RNA Update timer occurs regardless of the UE state).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Liu in further view of 3GPP by receiving, from the cell, a periodic RNA update timer and staying in the first sub-state of the RRC_INACTIVE state when the UE is in the first sub- state and the periodic RNA update timer 3GPP2, Pg. 6, §1 Scope). 
Regarding Claim 7, Lindheimer in view of Liu in further view of 3GPP discloses the UE of claim 2.
However, Lindheimer in view of Liu in further view of 3GPP does not explicitly disclose the at least one processor is further configured to execute the computer-executable instructions to: receive, from the cell, a periodic RNA update timer; and restart the periodic RNA update timer when the UE is in the first sub-state of the RRC_INACTIVE state and the periodic RNA update timer expires.
3GPP teaches receive, from the cell, a periodic RNA update timer (Pg. 39, §9.2.2. Mobility in RRC_INACTIVE, §9.2.2.1 Overview, 3GPP2 teaches receiving, by the UE from the NG-RAN node, a periodic RNA Update timer); and restart the periodic RNA update timer when the UE is in the first sub-state of the RRC_INACTIVE state and the periodic RNA update timer expires. (Pg. 39, §9.2.2. Mobility in RRC_INACTIVE, §9.2.2.1 Overview, 3GPP2 teaches starting the timer in response to a cell reselection).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Liu in further view of 3GPP by receiving, from the cell, a periodic RNA update timer and restarting the periodic RNA update timer when the UE is in the first sub-state of the RRC_INACTIVE state and the periodic RNA update timer expires as taught by 3GPP2 because adherence to 3GPP technical specification will improve interoperability with other devices adhering to the same protocol (3GPP2, Pg. 6, §1 Scope). 
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 6.
.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindheimer in view of Liu in further view of 3GPP2 (3GPP, 3GPP Technical Specification 38.300, NR and NG-RAN Overall Description, June 2018,  3GPP, Release 15, Version 15.2.0 (Year: 2018); hereinafter referred to as “3GPP2”).
Regarding Claim 10, Lindheimer in view of Liu discloses the UE of claim 1.
However, Lindheimer in view of Liu does not explicitly disclose the at least one processor is further configured to execute the computer-executable instructions to: receive public land mobile network (PLMN) information from a camped cell, wherein the PLMN information comprises a PLMN identity that is configured in the RNA configuration; report, by an access stratum (AS) layer of the UE, the PLMN identity to a non-access stratum (NAS) layer of the UE; and perform a PLMN selection procedure.
3GPP2 teaches the at least one processor is further configured to execute the computer-executable instructions to: 
receive public land mobile network (PLMN) information from a camped cell (§5.4 Tracking Area registration, 3GPP2 teaches receiving at least one PLMN identity from a current cell), wherein the PLMN information comprises a PLMN identity that is configured in the RNA configuration (§5.4 Tracking Area registration, 3GPP teaches receiving at least one PLMN identity from a current cell); 
report, by an access stratum (AS) layer of the UE, the PLMN identity to a non-access stratum (NAS) layer of the UE (§5.4 Tracking Area registration, 3GPP2 teaches reporting, by the UE, tracking area information including the at least one PLMN identity to the NAS); and 
Pg. 16 PLMN Selection, 3GPP2 teaches performing a PLMN selection procedure).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Liu by receiving public land mobile network (PLMN) information from a camped cell, wherein the PLMN information comprises a PLMN identity that is configured in the RNA configuration; reporting, by an access stratum (AS) layer of the UE, the PLMN identity to a non-access stratum (NAS) layer of the UE; and performing a PLMN selection procedure as taught by 3GPP2 because adherence to 3GPP technical specification will improve interoperability with other devices adhering to the same protocol (3GPP2, Pg. 6, §1 Scope). 
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 10.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindheimer in view of Lui et al. (US 20200205124 A1; hereinafter referred to as “Lui2”) in further view of Rune et al. (US 20200084746 A1; hereinafter referred to as “Rune”).
Regarding Claim 9, Lindheimer in view of Liu discloses the UE of claim 1.
However, Lindheimer in view of Liu does not explicitly disclose the at least one processor is further configured to execute the computer-executable instructions to: receive a paging message from a suitable cell, wherein the paging message comprises a paging record, and the paging record comprises a UE identity.
Lui2 teaches the at least one processor is further configured to execute the computer-executable instructions to: 
¶55, Lui2 teaches receiving, by the UE, a paging message), wherein the paging message comprises a paging record (¶55, Lui2 teaches that the paging message further includes a paging record), and the paging record comprises a UE identity (¶55, Lui2 teaches that the paging record further includes a UE-Identity (UE-ID) of the paged terminal device). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Liu by receiving a paging message from a suitable cell, wherein the paging message comprises a paging record, and the paging record comprises a UE identity as taught by Lui2 because improving the UE's determination of the paging interval so that paging messages are received more efficiently (Lui2, ¶60). 
However, Lindheimer in view of Liu in further view of Liu2 does not explicitly disclose initiating an RRC connection resumption procedure when the UE identity in the paging record matches an inactive radio network temporary identifier (I-RNTI) stored in the UE.
Rune teaches initiate an RRC connection resumption procedure when the UE identity in the paging record matches an inactive radio network temporary identifier (I-RNTI) stored in the UE (¶15, Rune teaches resuming an RRC Connection when the UE identifier of the paging message is an inactive RNTI).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Lui in further view of Liu2 by receiving a paging message from a suitable cell, wherein the paging message comprises a paging record, and the paging record comprises a UE identity as taught by Rune because signalling overhead is reduced by using group paging in high frequency wireless networks (Rune, ¶10). 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474